DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
The disclosure is objected to because of the following informalities:  Page 1, “CROSS-REFERENCE TO RELATED APPLICATIONS” section is missing.  Appropriate correction is required.

Claim Objections
Claims 5, 16 and 17 objected to because of the following informalities:  “a second output node” should be changed to --the second output node--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation such as “wherein the switch controller is operable in three different operating modes, said operating modes comprising: a first mode where the bipolar output voltage is +/-VV; a second mode where the bipolar output voltage is +/-VV/2; and a third mode where the bipolar output voltage is +/-VV/3” (emphasis added), as recited in the base claim 1, is not described in the application as originally filed.  Therefore, the above recitation in the claims is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.
Claims 2-9 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation such as “further comprising a charge pump controller for controlling the charge pump to operate in a selected one of said first, second or third modes based on at least one control input” (emphasis added), as recited in the base claim 2, is not described in the application as originally filed.  Therefore, the above recitation in the claim is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation such as “wherein said at least one control input comprises a register setting” (emphasis added) is not described in the application as originally filed.  Therefore, the above recitation in the claim is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitations such as “wherein said at least one control input comprises an indication of load demand of a load supplied with the bipolar output voltage and the charge pump controller is configured to controllably vary the selected mode of operation in response to changes in the indication of load demand” (emphasis added) are not described in the application as originally filed.  Therefore, the above recitation in the claim is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitations such as “wherein said at least one control input comprises a gain or volume setting applied to the audio output chain and the charge pump controller is configured to controllably vary the selected mode of operation in response to changes in the gain or volume setting” (emphasis added) are not described in the application as originally filed.  Therefore, the above recitation in the claim is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitations such as “wherein said at least one control input comprises an indication of output signal level of the audio output chain and the charge pump controller is configured to controllably vary the selected mode of operation in response to changes in the indication of output signal level” (emphasis added) are not described in the application as originally filed.  Therefore, the above recitation in the claim is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation such as “wherein the switch controller controls the charge pump to selectively control the magnitude of the first and second output voltages based on at least one control input” (emphasis added) is not described in the application as originally filed.  Therefore, the above recitation in the claim is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation such as “wherein said at least one control input comprises a register setting” (emphasis added) is not described in the application as originally filed.  Therefore, the above recitation in the claim is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation such as “wherein the first output node and a second output node are configured to output the first and second output voltages as supply voltages for an audio amplifier of an audio output chain and the at least one control input comprises an indication of a gain or volume setting for the audio output” (emphasis added) is not described in the application as originally filed.  Therefore, the above recitation in the claim is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation such as “
wherein the first output node and a second output node are configured to output the first and second output voltages as supply voltages for an audio amplifier of an audio output chain and the at least one control input comprises an indication of an output signal level from the audio amplifier” (emphasis added) is not described in the application as originally filed.  Therefore, the above recitation in the claim is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation such as “wherein the bipolar output voltage is supplied to an audio amplifier of an audio output chain and the charge pump is operable to operable to selectively vary between the three modes of operation based on at least one of a volume or gain setting for the audio output chain and an indication of an output signal level of the audio amplifier” (emphasis added) is not described in the application as originally filed.  Therefore, the above recitation in the claim is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation such as “wherein the charge pump is configured to operate in a selected mode of operation based on a register setting” (emphasis added) is not described in the application as originally filed.  Therefore, the above recitation in the claim is seen as new matter.  Applicant is required to cancel the new matter in the reply to this Office action.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 16, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the limitation “a bipolar output voltage”, on lines 11-12, lacks clear antecedent basis.  It is unclear whether this “bipolar output voltage” is the same as the “bipolar output voltage” recited in line 1 or a different “bipolar output voltage”.  Furthermore, the recitation “flying capacitor nodes for connection to a plurality of flying capacitor nodes” is unclear.  It cannot be determined what is being claimed here.  Claims 2-12 are rejected due to their dependencies on the base Claim 1.  Correction and/or clarification is required.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the clear necessary structural connections of between a charge pump controller and other elements of the charge pump circuit such as a network of switching paths;  a switch controller and etc.  Claims 3-9 are rejected due to their dependencies on the base Claim 2.  Correction and/or clarification is required.
Claim 16 is indefinite because the limitation “wherein the first output node and a second output node are configured to output the first and second output voltages as supply voltages for an audio amplifier of an audio output chain and the at least one control input comprises an indication of a gain or volume setting for the audio output” (emphasis added) is unclear.  It is not clear how the first and second output nodes can perform the above recited operation due to there is nothing to support it, thus the claim is indefinite.
Claim 17 is indefinite because the limitation “wherein the first output node and a second output node are configured to output the first and second output voltages as supply voltages for an audio amplifier of an audio output chain and the at least one control input comprises an indication of an output signal level from the audio amplifier” (emphasis added) is unclear.  It is not clear how the first and second output nodes can perform the above recited operation due to there is nothing to support it, thus the claim is indefinite.
Claim 19 is indefinite because the limitation “wherein the bipolar output voltage is supplied to an audio amplifier of an audio output chain and the charge pump is operable to operable to selectively vary between the three modes of operation based on at least one of a volume or gain setting for the audio output chain and an indication of an output signal level of the audio amplifier” (emphasis added) is unclear.  It is not clear how the first and second output nodes can perform the above recited operation due to there is nothing to support it, thus the claim is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of U.S. Patent No. 9,136,755 in view of U.S. Patent No. 9,685,856.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 3 of U.S. Patent No. 9,136,755 teach a charge pump circuit comprising all of the claimed elements of Claim 13.  For example, the recitation "a switch controller operable to control the network of switching paths, when in use with said first and second flying capacitors connected to the flying capacitor nodes, to generate the first and second output voltages, wherein the switch controller is operable so that the first and second output voltages can be selectively controlled to have a magnitude equal to any of: the same magnitude as the input voltage; half the magnitude of the input voltage; a third of the magnitude of the input voltage", as recited in Claim 13 of the present application, is clearly rendered obvious by the claimed limitations “a controller operable to control the network of switching paths when in use with only two flying capacitors connected to the network of switching paths via said flying capacitor nodes to provide a first bipolar output voltage of +/-3*VV, where VV is the input voltage” of Claim 1 and “wherein the controller is further operable to control the network of switching paths to selectively provide a second bipolar output voltage that corresponds to one of the group consisting of +/-3VV, +/-2VV, +/-VV, +/-VV/2, +/-VV/3, +/-VV/4, +/-VV/5 or +/-VV/6” of Claim 3 of U.S. Patent No. 10,958,097.  Claims 1 and 3 of U.S. Patent No. 9,136,755 teach a charge pump circuit comprising all of the claimed elements of Claim 13 of the present invention except for not disclosing that wherein the switch network comprises at least a first switch formed on a first region of semiconductor substrate where the first region is isolated from the rest of the substrate by one or more n-well regions, as recited in Claim 13.  The U.S. Patent No. 9,685,856 teaches a similar charge pump circuit comprising a switch formed on a region of semiconductor substrate where the region is isolated from the rest of the substrate by one or more n-well regions (See Claims 1 and 6; Column 40, line 44 through Column 41, line 4).  Therefore, one skilled in the art at the time of the invention was made would implement that teaching by the U.S. Patent No. 9,685,856 into the recited charge pump circuit (Claim 13 of the present invention) in order to achieve optimum performance of the charge pump circuit such as no latch-up or injection charge into unexpected nodes.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8 and 9 of U.S. Patent No. 9,136,755 in view of U.S. Patent No. 9,685,856.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 8 and 9 of U.S. Patent No. 9,136,755 teach a charge pump circuit comprising all of the claimed elements of Claim 13.  For example, the recitation "a switch controller operable to control the network of switching paths, when in use with said first and second flying capacitors connected to the flying capacitor nodes, to generate the first and second output voltages, wherein the switch controller is operable so that the first and second output voltages can be selectively controlled to have a magnitude equal to any of: the same magnitude as the input voltage; half the magnitude of the input voltage; a third of the magnitude of the input voltage", as recited in Claim 13 of the present application, is clearly rendered obvious by the claimed limitations “a controller operable to control the network of switching paths to selectively provide a first mode and a second mode when in use with only two flying capacitors connected to the network of switching paths via said flying capacitor nodes by sequencing the network of switching paths through cycles of switching states, wherein at least the first mode corresponds to a bipolar output voltage of +/-3VV, +/-VV/4, +/-VV/5 or +/-VV/6, where VV is the input voltage, and wherein the controller is operable to modify the sequence of switching states from one cycle to another in response to a control signal” of Claim 8 and “wherein the second mode corresponds to a bipolar output voltage from the group consisting of +/-3VV, +/-2VV, +/-VV, +/-VV/2, +/-VV/3, +/-VV/4, +/-VV/5 or +/-VV/6” of Claim 9 of U.S. Patent No. 10,958,097.  Claims 8 and 9 of U.S. Patent No. 9,136,755 teach a charge pump circuit comprising all of the claimed elements of Claim 13 of the present invention except for not disclosing that wherein the switch network comprises at least a first switch formed on a first region of semiconductor substrate where the first region is isolated from the rest of the substrate by one or more n-well regions, as recited in Claim 13.  The U.S. Patent No. 9,685,856 teaches a similar charge pump circuit comprising a switch formed on a region of semiconductor substrate where the region is isolated from the rest of the substrate by one or more n-well regions (See Claims 1 and 6; Column 40, line 44 through Column 41, line 4).  Therefore, one skilled in the art at the time of the invention was made would implement that teaching by the U.S. Patent No. 9,685,856 into the recited charge pump circuit (Claim 13 of the present invention) in order to achieve optimum performance of the charge pump circuit such as no latch-up or injection charge into unexpected nodes.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of U.S. Patent No. 9,136,755.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 3 of U.S. Patent No. 9,136,755 teach a charge pump circuit comprising all of the claimed elements of Claim 18.  For example, the recitation "a switch controller for selectively controlling said switches in a sequence of switch states to generate the bipolar output voltage;  wherein the charge pump circuit is selectively operable in three different modes in which the bipolar output voltage is respectively +/-VV, +/-VV/2 and +/-VV/3, where +/- VV is the input voltage", as recited in Claim 18 of the present application, is clearly rendered obvious by the claimed limitations “a controller operable to control the network of switching paths when in use with only two flying capacitors connected to the network of switching paths via said flying capacitor nodes to provide a first bipolar output voltage of +/-3*VV, where VV is the input voltage” of Claim 1 and “wherein the controller is further operable to control the network of switching paths to selectively provide a second bipolar output voltage that corresponds to one of the group consisting of +/-3VV, +/-2VV, +/-VV, +/-VV/2, +/-VV/3, +/-VV/4, +/-VV/5 or +/-VV/6” of Claim 3 of U.S. Patent No. 10,958,097.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8 and 9 of U.S. Patent No. 9,136,755.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 3 of U.S. Patent No. 9,136,755 teach a charge pump circuit comprising all of the claimed elements of Claim 18.  For example, the recitation "a switch controller for selectively controlling said switches in a sequence of switch states to generate the bipolar output voltage;  wherein the charge pump circuit is selectively operable in three different modes in which the bipolar output voltage is respectively +/-VV, +/-VV/2 and +/-VV/3, where +/- VV is the input voltage", as recited in Claim 18 of the present application, is clearly rendered obvious by the claimed limitations “a controller operable to control the network of switching paths to selectively provide a first mode and a second mode when in use with only two flying capacitors connected to the network of switching paths via said flying capacitor nodes by sequencing the network of switching paths through cycles of switching states, wherein at least the first mode corresponds to a bipolar output voltage of +/-3VV, +/-VV/4, +/-VV/5 or +/-VV/6, where VV is the input voltage, and wherein the controller is operable to modify the sequence of switching states from one cycle to another in response to a control signal” of Claim 8 and “wherein the second mode corresponds to a bipolar output voltage from the group consisting of +/-3VV, +/-2VV, +/-VV, +/-VV/2, +/-VV/3, +/-VV/4, +/-VV/5 or +/-VV/6” of Claim 9 of U.S. Patent No. 10,958,097.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        September 19, 2022